DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.

 Response to Arguments
	Examiner acknowledges the cancellation of claims 1-20.
Applicant’s arguments in view of the drawing amendments, see page 8 of the Remarks, filed January 4, 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments in view of the specification amendments, see page 8 of the Remarks, filed January 4, 2021, with respect to the specification objections have been fully considered and are persuasive.  The objections of the specification has been withdrawn. 
Claims 1-9 and 15-20 were cancelled and claims 21-34 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the first and second conduits are normally aligned" in line 2 of the claim.  Claim 22 depends from claim 21 where the first and second conduits oppose each other. It is unclear if the applicant wants the first and second conduits to be normally aligned as seen in claim 22 or to be opposing each other as seen in claim 21. For purposes of examination, the second conduit in claim 22 will be considered as a different second conduit than in claim 21.
Claim 27 recites the limitation "the first fluid source" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation “the first fluid source” will be considered the same as the limitation “a fluid source” on line 2 of the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites the limitation “the first and second are normally aligned” in line 2 of the claim.  Claim 22 depends from claim 21 where the first and second conduits oppose each other. Therefore, it appears that the applicant is attempting to replace a limitation in the claim, rather than define a further limitation thereof. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chou (US 2008/0145245 A1).
Chou discloses a compressor and sealant system for tires that has:
A tire pressurization/sealant system (Paragraph [0031]) that includes a pointed-coned plunger valve (Paragraph [0041], the relief valve is a plunger valve that has a pointed-coned 
Chou, Figure 13
(Annotated by Examiner)

    PNG
    media_image1.png
    428
    847
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 4765367 A) in view of Chou (US 20080145245 A1).
Regarding Claim 21:
Scott discloses a tire pressurization/sealant system that has:
A tire pressurization/sealant system (10, 16, and 20, Figure 1, the valve assembly, compressor, and sealant source are the tire pressurization/sealant system) that includes a plunger valve (28 and 32, Figure 1, the valve and the plunger are the plunger valve) wherein the plunger valve (21 and 32, Figure 1) is operatively aligned between two opposing first (22, Figure 1) and second (24, Figure 1) conduits.
Scott does not disclose:

Chou teaches a compressor and sealant system for tires that has:
A pointed-coned plunger valve (Paragraph [0041], the relief valve is a plunger valve that has a pointed-coned plunger (41)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Scott to include a pointed-coned plunger valve as taught by Chou with the motivation to have a more defined pointed cone for the plunger valve to open and close the conduits to release air.
Scott discloses the claimed invention except that it shows a differently shaped valve. As discussed above, Chou shows a pointed cone valve for opening/closing a passage. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to swap one known valve for another known valve since the examiner takes Official Notice of the equivalence of these differently shaped valves for their use in opening and closing passages in conduits and selection of any of these know equivalents to open or close a passage would be within the level of ordinary skill in the art. See MPEP 2144.06. 

Regarding Claim 22:
Scott discloses:
Wherein the first (22, Figure 1) and second (18, Figure 1, the second input is the second conduit) conduits are normally aligned.

Regarding Claim 23:
Scott discloses:


Regarding Claim 24:
Scott discloses:
Wherein the point of the plunger operatively engages an open end of the conduit normal (Figure 1, the plunger (32) engages the second conduit (18) that is normal to the first conduit (22)) to the two opposing conduits (Figure 1, the opposing conduits are (22 and 24)).
	Scott does not disclose:
		The pointed-coned plunger.
	Chou teaches:
The pointed-coned plunger (Paragraph [0041], the relief valve is a plunger valve that has a pointed-coned plunger (41)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Scott to include a pointed-coned plunger valve as taught by Chou with the motivation to have a more defined pointed cone for the plunger valve to open and close the conduits to release air.
Scott discloses the claimed invention except that it shows a differently shaped valve. As discussed above, Chou shows a pointed cone valve for opening/closing a passage. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to swap one known valve for another known valve since the examiner takes Official Notice of the equivalence of these differently shaped valves for their use in opening and closing passages in conduits and selection of any of these know equivalents to open or close a passage would be within the level of ordinary skill in the art. See MPEP 2144.06. 

Regarding Claim 25:
The above-discussed combination of Scott and Chou accounts for this subject matter where Chou teaches wherein the pointed-coned plunger (Paragraph [0041]) includes a plunger head (See annotated Figure 14 below) defining a base portion below a coned portion (See annotated Figure 14 below).
Chou, Figure 14
(Annotated by Examiner)

    PNG
    media_image2.png
    631
    901
    media_image2.png
    Greyscale


Regarding Claim 26: 
The above-discussed combination of Scott and Chou accounts for this subject matter where Chou teaches wherein the base portion defines sidewalls and the sidewalls are at least as tall as the diameter of one of the conduits (See annotated Figure 14 above). 

Regarding Claim 27:
Scott discloses a tire pressurization and sealant system that has:
A tire pressurization/sealant system comprising (10, 16, and 20, Figure 1, the valve assembly, compressor, and sealant source are the tire pressurization/sealant system): 
a fluid source (16, Figure 1);
plunger valve assembly (28 and 32, Figure 1, the valve and the plunger are the plunger valve); 
a conduit (Figure 1, the inlet passageway 22 and the hose connecting to the fluid source are the conduit) extending from the first fluid source (16, Figure 1) to the plunger valve assembly (28 and 32, Figure 1); and 
a tire pressurizing hose (52, Figure 1) extending from the plunger valve assembly (28 and 32, Figure 1).
Scott does not disclose:
	A pointed-coned plunger valve. 
Chou teaches a compressor and sealant system for tires that has:
A pointed-coned plunger valve (Paragraph [0041], the relief valve is a plunger valve that has a pointed-coned plunger (41)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Scott to include a pointed-coned plunger valve as taught by Chou with the motivation to have a more defined pointed cone for the plunger valve to open and close the conduits to release air.
Scott discloses the claimed invention except that it shows a differently shaped valve. As discussed above, Chou shows a pointed cone valve for opening/closing a passage. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to swap one known valve for another known valve since the examiner takes Official Notice of the 

Regarding Claim 28:
The above-discussed combination of Scott and Chou accounts for this subject matter where Scott discloses wherein the first fluid source (16, Figure 1) is one of air (Column 2, Lines 10-11).

Claims 29 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Paasch in view of Scott in further view of Chou and Sekiguchi (US 20150321229 A1).
Regarding Claim 29:
Paasch discloses a tire inflation repair assembly:
A method for providing sealant to the tire via a tire pressurizing hose and cleaning out the tire pressurizing hose (Paragraph [0014]) comprising:
providing tire sealant to a tire via a tire pressurizing hose (Paragraph [0014]) through a valve assembly (16, Figure 2); and 
reconfiguring the valve assembly (Paragraph [0012], the valve is a solenoid valve that can be controlled) to provide a solution through the hose to clean out the valve assembly and the hose (Paragraphs [0014], [0024], and [0030], the hose and other conduits including valves ([0016]) can be cleaned). 
	Paasch does not disclose:
A pointed-coned plunger valve assembly and an aqueous solution. 
	Scott teaches a tire pressurization/sealant system (10, 16, and 20 Figure 1) that has:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Paasch to include a plunger valve assembly as taught by Scott as means to switch between sealant and compressed air when fixing a flat tire. 
	Paasch and Scott do not teach:
		A pointed-coned plunger valve assembly and an aqueous solution. 
Chou teaches a compressor and sealant system for tires that has:
A pointed-coned plunger valve (Paragraph [0041], the relief valve is a plunger valve that has a pointed-coned plunger (41)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Paasch and Scott to include a pointed-coned plunger valve as taught by Chou with the motivation to have a more defined pointed cone for the plunger valve to open and close the conduits to release air.
Scott discloses the claimed invention except that it shows a differently shaped valve. As discussed above, Chou shows a pointed cone valve for opening/closing a passage. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to swap one known valve for another known valve since the examiner takes Official Notice of the equivalence of these differently shaped valves for their use in opening and closing passages in conduits and selection of any of these know equivalents to open or close a passage would be within the level of ordinary skill in the art. See MPEP 2144.06. 
	Paasch, Scott, and Chou do not teach:
An aqueous solution. 
	Sekiguchi teaches a tire cleaning method that has:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Paasch, Scott, and Chou to include an aqueous solution as taught by Sekiguchi with the motivation to effectively clean puncture liquid  adhering to the inside of a tire. It also would have been obvious that the clean out tank (92, Figure 4) of Paasch could hold an aqueous solution as seen in Sekiguchi to remove the sealant out of the valve assembly and pressurizing hose. 

Regarding Claim 33:
Paasch discloses:
The valve assembly (16, Figure 2) receives solution during cleaning (Paragraphs [0014], [0016], [0024] and [0030]).
Paasch does not dislcose:
The pointed-coned plunger valve assembly receives pressurized aqueous solution during the providing of the aqueous solution.
	Scott teaches:
		A plunger valve assembly (28 and 32, Figure 1).
	Paasch and Scott do not teach:
The pointed-coned plunger valve assembly receives pressurized aqueous solution during the providing of the aqueous solution.
	Chou teaches: 
		A pointed-coned plunger valve (Paragraph [0041]).
Paasch, Scott, and Chou do not teach:

	Sekiguchi teaches:
The tire (1, Figure 1B) receives pressurized aqueous solution during the providing of the aqueous solution (Paragraph [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Paasch, Scott, and Chou to include an aqueous solution as taught by Sekiguchi with the motivation to effectively clean puncture liquid  adhering to the inside of a tire. It also would have been obvious to a person having ordinary skill in the art that when the user squeezes the bottle with aqueous solution (Paragraph [0029]) of Sekiguchi that it will be pressurized in which it would be obvious that the valve assembly of Paasch could receive the solution pressurized. 

Regarding Claim 34:
The above-discussed combination of Paasch, Scott, Chou, and Sekiguchi accounts for this subject matter where Sekiguchi teaches wherein the aqueous solution is a tire sealant removal solution (Paragraph [0029-0030], the aqueous solution is the cleaning liquid (8) that removes the tire sealant that is the puncture repair liquid (5)).

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Paasch in view of Scott in further view of Chou, Sekiguchi and Sakino (JP 2010036509 A).
Regarding Claim 30:
Paasch discloses:
	A tire pressurizing hose (24, Figure 2) and a tire (26, Figure 2).
Paasch, Scott, Chou, and Sekiguchi do not teach:
	Operatively connecting the tire pressurizing hose to a tire.
Sakino teaches a sealing pumping-up apparatus that has:
	Operatively connecting the tire pressurizing hose to a tire (Paragraph [0063]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Paasch, Scott, Chou and Sekiguchi to include operatively connecting the tire pressurizing hose to a tire as taught by Sakino with the motivation to fix a flat tire on a vehicle. 

Regarding Claim 31:
Paasch discloses:
	A tire pressurizing hose (24, Figure 2) and a tire (26, Figure 2).
Paasch, Scott, Chou, and Sekiguchi do not teach:
	After providing sealant, disconnecting the tire pressurizing hose from the tire.
Sakino teaches a sealing pumping-up apparatus that has:
After providing sealant, disconnecting the tire pressurizing hose from the tire (Paragraph [0068]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Paasch, Scott, Chou and Sekiguchi to include after providing sealant, disconnecting the tire pressurizing hose from the tire as taught by Sakino with the motivation to fix a flat tire on a vehicle. 

Regarding Claim 32:
Paasch discloses:

Paasch and Sekiguchi do not teach:
Wherein the pointed-coned plunger valve assembly receives pressurized sealant during the providing the tire sealant.
	Scott teaches:
		A plunger valve assembly (28 and 32, Figure 1).
Paasch, Scott, and Sekiguchi do not teach:
Wherein the pointed-coned plunger valve assembly receives pressurized sealant during the providing the tire sealant.
	Chou teaches:
		A pointed-coned plunger valve assembly (Paragraph [0041]).
Paasch, Scott, Chou and Sekiguchi do not teach:
Wherein the plunger valve assembly receives pressurized sealant during the providing the tire sealant.
Sakino teaches a sealing pumping-up apparatus that has:
Wherein a tire receives pressurized sealant during the providing the tire sealant (Paragraph [0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Paasch, Scott, Chou and Sekiguchi to include the plunger valve assembly receives pressurized sealant during the providing of the tire sealant as taught by Sakino with the motivation to fix a flat tire on a vehicle. 

Conclusion

Lipman (US 1142772 A) teaches an air-gauge appliance that has a plunger valve assembly.
Yanagi (US 7891385 B2) teaches a sealing pump-up device that has a first fluid source, a sealant, a pressurizing hose, and an air assembly.
Jhou (US 20140261878 A1) teaches an air compressor and sealant device that has a sealant, an air assembly, and a pressurizing hose. 
Stehle (US 20090218005 A1) teaches a filling system that has an air assembly, sealant, a first fluid source, and a pressurizing hose. 
Eckhardt (US 20110155280 A1) teaches a filling system that has an air assembly, sealant, a first fluid source, and a pressurizing hose. 
Ferris (US 5070917 A) teaches a filling system for a tire that has sealant, a hose, a tire, and a plunger valve. 
Dudley (US 5403417 A) teaches a tire sealing method that has a hose, a tire, sealant, and a compressor.
Gerresheim (US 5927348 A) teaches a tire, pressurized sealant, a hose, a compressor and a valve assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753  

/Timothy P. Kelly/Primary Examiner, Art Unit 3753